Citation Nr: 1810584	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for pleural plaques.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for allergic rhinitis.

4. Entitlement to service connection for an upper respiratory condition.

5. Entitlement to service connection for asthma/chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.

In a May 2014 statement the Veteran stated that he has been diagnosed with pleural plaques by the Manchester VA Medical Center.  A February 2015 VA opinion with respect to the Veteran's claim for service connection for pleural plaques states that VA treatment records do not reference pleural plaques, citing to chest imaging from January 2012 and multiple VA pulmonary consultations with the most recent dated in November 2014.

The most recent VA treatment records associated with the Veteran's claims file are from July 2011.  As the evidence suggests there are numerous relevant records in existence from after that date, a remand is necessary to obtain and associate those medical treatment records with the Veteran's claims file. 

A new VA opinion is also needed with respect to the Veteran's claims for service connection for an upper respiratory condition, sinusitis, allergic rhinitis, asthma, and COPD.

The Veteran underwent a VA examination in July 2011 at which the examiner opined that the Veteran's upper respiratory difficulties and chronic allergic problems preexisted his entrance into service and were not aggravated by service.  A February 2015 VA examination also discussed a preexisting condition and focused on aggravation.

Notably, a veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

On his entrance into service, the Veteran's nose, sinuses, mouth, and throat were all noted to be normal on examination in March 1972.  There is a notation on the form that the Veteran reported frequent upper respiratory infections, that he smokes one pack of cigarettes a day, that he had bronchitis once, and had pneumonia 10 years ago.

The Veteran's post-service VA treatment records reflect a number of diagnoses after service including COPD, asthma, allergic rhinitis, and sinusitis.  None of those diagnoses are noted at the time of the Veteran's entrance into service.  

On remand, the Veteran should be afforded a VA examination.  For all currently diagnosed conditions, including COPD, asthma, allergic rhinitis, and sinusitis, the examiner should opine whether it is at least as likely as not that the conditions onset in service or were caused by service.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims folder all of the Veteran's VA treatment records since July 2011, including those from the Manchester VA Medical Center.

2. Arrange for the Veteran to undergo a VA examination of his claimed conditions of an upper respiratory condition, sinusitis, allergic rhinitis, asthma, and chronic obstructive pulmonary disease. 

For each condition currently diagnosed, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the condition onset in service or was caused by service.  The examiner should not base any opinion on a finding that the Veteran had sinusitis, allergic rhinitis, asthma, or chronic obstructive pulmonary disease prior to his entry into service.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




